COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-09-066-CV
 
 
IN RE BRADY RANDALL HALE                                                  RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of mandamus and application for telephone conference.
The
court is of the opinion that the petition for writ of mandamus should be
dismissed for want of jurisdiction. 
Accordingly, relator=s
petition for writ of mandamus is dismissed for want of jurisdiction.  The application for telephone conference is
dismissed as moot.
PER CURIAM
 
 
PANEL: 
CAYCE, C.J.; MCCOY and MEIER, JJ.
 
DELIVERED: 
March 5, 2009




     [1]See
Tex. R. App. P. 47.4.